DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 612/6/21 is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (Pub No: 2018/0262259), and further in view of Lin et al (Pub No: 2020/0274678).


As to claim 1, Sano teaches a transmission mode determination method for a User Equipment (UE) (Sano, [0005], a method for determining the number of active (transmission) antennas (mode) in a user apparatus), comprising: 
transmitting change information to a network side device about power saving of the UE (Sano, [0028], the antennas being capable of being activated simultaneously (or lack of) are about power saving), wherein the change information is used to indicate a desired transmission mode of the UE (Sano, Fig 2A [0028], the user apparatus transmits count reporting signal to a base station. The information for indicating the capable number of antennas supported by the user apparatus (transmission mode)), and 
the desired transmission mode comprises at least one of the number of reception antennae (Sano, [0028], the indicated supported mode is a number of reception antennas).
Sano does not explicitly teach the transmission mode is associated with a target Bandwidth Part (BWP) of a serving cell.
However, Lin teaches the transmission mode is associated with a target Bandwidth Part (BWP) of a serving cell. (Lin, [0126], communication reception and transmissions are associated with a target BWP).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sano and Lin to have an associated target BWP, because it is well known that a BWP and target BWP are associated with communication of devices (and their modes) (Lin, [0126]).


As to claim 2, Sano teaches wherein subsequent to transmitting the change information to the network side device, the transmission mode determination method further comprises: receiving feedback information from the network side device (Sano, [0048], the user receives fed back information from the base station); and setting a transmission mode indicated in the feedback information as a current transmission mode (Sano, [0048], the user apparatus set receiving to use the number of reception antennas and scheduling (modulation/coding)), wherein the feedback information is transmitted through one of physical layer signaling (Sano, [0054], physical layer signaling)

As to claim 3, Sano teaches wherein the feedback information is used to indicate whether the desired transmission mode is allowed (Sano, [0048], the fed back information is an indication the number of reception antennas is acceptable).

As to claim 5, Sano teaches wherein prior to transmitting the change information to the network side device, the transmission mode determination method further comprises: determining the desired transmission mode in accordance with transmission mode influencing factors, wherein the transmission mode influencing factors comprise at least one of a remaining battery of the UE (Sano, [0034], determining the desired mode to be less antennas than the maximum to prolong the remaining battery of the user apparatus).

As to claim 6, Sano teaches further comprising, upon the receipt of the feedback information, reporting channel-related parameters to the network side device in accordance with the transmission mode indicated in the feedback information, wherein the channel-related parameters comprise at least one of a Channel Quality Indicator (CQI), a Rank Indication (RI), a Precoding Matrix Indicator (PMI), and a Layer Indicator (LI) device (Sano, [0048], the user receives fed back information from the base station RI, PMI CQI).

As to claim 7, Sano teaches wherein the desired transmission mode is associated with a serving cell (Sano, Fig 1, [0024], the antennas of the user apparatus are associated with the area served by the base station eNB. Fed back information is for the cell of the eNB CQI, [0048]).

As to claim 8, Sano teaches further comprising: transmitting at least one of an attribute of the uplink service and an attribute of the downlink service to the network side device (Sano, [0029-30], the signal transmitted also includes values (attributes) for individually setting reception antennas capable (service in uplink/downlink)).

As to claim 10, Sano teaches a transmission mode determination method for a network side device (Sano, [0005], a method for determining the number of active (transmission) antennas (mode) for communication by a base station to a user apparatus), comprising: 
receiving change information about power saving of a User Equipment (Sano, [0028], the antennas being capable of being activated simultaneously (or lack of) are about power saving)  from the UE, wherein the change information is used to indicate a desired transmission mode of the UE (Sano, Fig 2A [0028], receiving from the user apparatus count reporting signal to a base station. The information for indicating the capable number of antennas supported by the user apparatus (transmission mode)), and 
the desired transmission mode comprises at least one of the number of reception antennae (Sano, [0028], the indicated supported mode is a number of reception antennas).
Sano does not explicitly teach the transmission mode is associated with a target Bandwidth Part (BWP) of a serving cell.
However, Lin teaches the transmission mode is associated with a target Bandwidth Part (BWP) of a serving cell. (Lin, [0126], communication reception and transmissions are associated with a target BWP).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sano and Lin to have an associated target BWP, because it is well known that a BWP and target BWP are associated with communication of devices (and their modes) (Lin, [0126]).


As to claim 11, Sano teaches wherein subsequent to receiving the change information from the UE, the transmission mode determination method further comprises: determining feedback information in accordance with the change information; and transmitting the feedback information to the UE, so that the UE sets a transmission mode indicated in the feedback information as a current transmission mode (Sano, [0048], the user receives fed back information from the base station).

As to claim 12, Sano teaches wherein the feedback information is used to indicate whether the desired transmission mode is allowed (Sano, [0048], the fed back information is an indication the number of reception antennas is acceptable).

As to claim 13, Sano teaches wherein the determining the feedback information in accordance with the change information comprises: determining the feedback information in accordance with the change information and transmission mode influencing factors (Sano, [0034], determining the desired mode to be less antennas than the maximum to prolong the remaining battery of the user apparatus).

As to claim 14, Sano teaches wherein the transmission mode influencing factors comprise at least one of a remaining battery of the UE (Sano, [0034], determining the desired mode to be less antennas than the maximum to prolong the remaining battery of the user apparatus).

As to claim 15, Sano teaches wherein the desired transmission mode is associated with a serving cell (Sano, Fig 1, [0024], the antennas of the user apparatus are associated with the area served by the base station eNB. Fed back information is for the cell of the eNB CQI, [0048]).

As to claim 16, Sano teaches further comprising: receiving at least one of an attribute of the uplink service and an attribute of the downlink service from the UE (Sano, [0029-30], the signal transmitted also includes values (attributes) for individually setting reception antennas capable (service in uplink/downlink)).

As to claim 17, Sano teaches wherein the feedback information is transmitted through one of physical layer signaling (Sano, [0054], physical layer signaling)

As to claim 19, Sano teaches a User Equipment (UE), comprising a memory, a processor, and a computer program stored in the memory and executed by the processor (Sano, [0026], a UE with processor and memory), wherein the processor is configured to execute the computer program so as to implement a transmission mode determination method for the UE (Sano, [0005], a method for determining the number of active (transmission) antennas (mode) in a user apparatus), comprising: 
transmitting change information to a network side device about power saving of the UE (Sano, [0028], the antennas being capable of being activated simultaneously (or lack of) are about power saving), wherein the change information is used to indicate a desired transmission mode of the UE (Sano, Fig 2A [0028], the user apparatus transmits count reporting signal to a base station. The information for indicating the capable number of antennas supported by the user apparatus (transmission mode)), and 
the desired transmission mode comprises at least one of the number of reception antennae (Sano, [0028], the indicated supported mode is a number of reception antennas).
Sano does not explicitly teach the transmission mode is associated with a target Bandwidth Part (BWP) of a serving cell.
However, Lin teaches the transmission mode is associated with a target Bandwidth Part (BWP) of a serving cell. (Lin, [0126], communication reception and transmissions are associated with a target BWP).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Sano and Lin to have an associated target BWP, because it is well known that a BWP and target BWP are associated with communication of devices (and their modes) (Lin, [0126]).

As to claim 20, Sano teaches a network side device, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor (Sano, [0025], a base station with processor and memory), wherein the processor is configured to execute the computer program so as to (Sano, see citations for claim 10 above).

Allowable Subject Matter
Claims 4, 9, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469